UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 20-6805


JEANNE VOLTZ-LOOMIS; GARY ZACHARIAH THOMAS; DENISE EDGAR;
BRANDON MOORE; ALLEN SLAUGHTER; GAY OPEL STANLEY; BRISON
AKEEM ALLISON; PROTECTION & ADVOCACY FOR PEOPLE WITH
DISABILITIES INC; JOHN DOES 1-10, on their own and on behalf of a class similarly
situated persons; JANE ROSS, 1 through 10,

                   Petitioners,

             and

MARIE THERESE ASSA’AD FALTAS,

                   Movant - Appellant,

             v.

HENRY MCMASTER, in his official capacity as Governor of the State of South
Carolina; BRYAN STIRLING, in his official capacity as Director of the South
Carolina Department of Corrections; SOUTH CAROLINA DEPARTMENT OF
PARDONS AND PAROLES; CHRISTOPHER F. GIBBS, in his official capacity as
member of the South Carolina Board of Pardons and Paroles; MOLLIE DUPRIEST
TAYLOR, in her official capacity as a member of the South Carolina Board of
Pardons and Paroles; DAN BATSON, in his official capacity as a member of the
South Carolina Board of Pardons and Paroles; HENRY S. ELDRIDGE, in his official
capacity as a member of the South Carolina Board of Pardons and Paroles; LONNIE
RANDOLPH, in his official capacity as a member of the South Carolina Board of
Pardons and Paroles; KIM FREDERICK, in her official capacity as a member of the
South Carolina Board of Pardons and Paroles,

                   Respondents.
                                      No. 20-6939


TWANDA MARSHINDA BROWN; SASHA MONIQUE DARBY; CAYESHIA
CASHEL JOHNSON; AMY MARIE PALACIOS; XAVIER LARRY GOODWIN, on
behalf of themselves and all others similarly situated; RAYMOND WRIGHT, JR., on
behalf of themselves and all others similarly situated; NORA ANN CORDER,

                    Plaintiffs - Appellees,

MARIE THERESE ASSA’AD-FALTAS,

                    Movant - Appellant,

             v.

LEXINGTON COUNTY, SOUTH CAROLINA; GARY REINHART, in his
individual capacity; REBECCA ADAMS, in her official and individual capacities as
the Chief Judge for Administrative Purposes of the Summary Courts in Lexington
County and in her official capacity as the Judge of the Irmo Magistrate Court;
ROBERT MADSEN, in his official capacity as the Circuit Public Defender for the
Eleventh Judicial Circuit of South Carolina; BRYAN KOON, in his official capacity
as the Lexington County Sheriff; ALBERT JOHN DOOLEY, III, in his official
capacity as the Associate Chief Judge for Administrative Purposes of the Summary
Courts in Lexington County,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Orangeburg and Columbia. Donald C. Coggins, Jr., District Judge; Margaret B. Seymour,
Senior District Judge. (5:20-cv-01533-DCC-KDW; 3:17-cv-01426-MBS)


Submitted: June 17, 2021                                       Decided: July 13, 2021


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.



                                              2
Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se. Rodkangyil Orion Danjuma,
AMERICAN CIVIL LIBERTIES UNION, New York, New York; Susan King Dunn,
ACLU OF SOUTH CAROLINA, Charleston, South Carolina; Toby James Marshall, Eric
Riley Nusser, TERRELL MARSHALL LAW GROUP PLLC, Seattle, Washington;
Kenneth Paul Woodington, DAVIDSON, WREN & PLYLER, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated appeals, Marie Therese Assa’ad-Faltas seeks to appeal the

district court’s orders denying her motions for intervention and, in Appeal No. 20-6805,

the district court’s order denying her Fed. R. Civ. P. 59(e) motion. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s orders. See

Assa’ad-Faltas v. McMaster, No. 5:20-cv-01533-DCC-KDW (D.S.C. May 6, 2020;

May 26, 2020); Assa’ad-Faltas v. Lexington Cnty., S.C., No. 3:17-cv-01426-MBS (D.S.C.

May 20, 2020). We deny Assa’ad-Faltas’ motions for appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             4